Citation Nr: 1530763	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-32 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for myelogenous leukemia, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depression.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran indicated in his July 2012 VA Form 9, Substantive Appeal, regarding the claim seeking an increased rating for PTSD with depression, that he wanted to appear at a Travel Board hearing.  The Veteran's September 2009 VA Form 9 on the claim regarding myelogenous leukemia indicates the Veteran did not want to appear at a Board hearing.  However, in July 2015 written argument, the Veteran's representative stated that the Veteran had not withdrawn his Travel Board hearing request and provided argument on the issues regarding both PTSD and myelogenous leukemia.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran's July 2012 VA Form 9 reflects the Veteran would like to appear at a Travel Board hearing on his claim seeking an increased rating for PTSD with depression and his representative's July 2015 written argument indicates that he would also like to appear for a hearing on the claim regarding myelogenous leukemia, remand is necessary to schedule him for a hearing on both issues.
Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




